         Case 2:19-cv-05344-TR Document 23 Filed 12/28/20 Page 1 of 1




                     IN THE UNITED STATES DISTRICT COURT
                  FOR THE EASTERN DISTRICT OF PENNSYLVANIA

MELVENIA HOWIE,                      :     CIVIL ACTION
       Plaintiff,                    :
                                     :
             v.                      :
                                     :
ANDREW SAUL,                         :
Commissioner of Social Security,     :
        Defendant.                   :     NO. 19-5344

                                         ORDER

      AND NOW, on December 28, 2020, for the reasons stated in my accompanying

Memorandum Opinion, it is ORDERED:

   1. Plaintiff’s Request for Review is GRANTED;

   2. The matter is REMANDED to the Commissioner for reconsideration; and

   3. The Clerk of Court is DIRECTED to mark this case CLOSED.

                                               BY THE COURT:


                                                  /s/Timothy R. Rice
                                               TIMOTHY R. RICE
                                               U.S. MAGISTRATE JUDGE
